Citation Nr: 1022322	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-32 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for 
degenerative disc disease of the lumbar spine with spinal 
stenosis; a cervical spine disability, claimed as neck pain; 
a bilateral shoulder disability; a bilateral knee disability; 
a neurologic disability of the legs; and, a cardiovascular 
disability claimed as chest pain.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with spinal stenosis.

3.  Entitlement to service connection for a cervical spine 
disability, claimed as neck pain.

4.  Entitlement to service connection for a neurologic 
disability of the legs, claimed as numbness and tingling.

5.  Entitlement to service connection for cardiovascular 
disability, claimed as chest pain.

6.  Entitlement to service connection for a bilateral 
shoulder disability.

7.  Entitlement to service connection for a bilateral knee 
disability.

8.  Entitlement to an effective date prior to October 15, 
2008 for the assignment of a 10 percent disability rating for 
service-connected gastroesophageal reflux (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran retired after over twenty years of service; he 
had active duty from January 1969 to January 1971 and from 
April 1971 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the reopening of the 
Veteran's claims for service connection as indicated above.  
The August 2007 Statement of the Case (SOC) and subsequent 
Supplemental Statements of the Case (SSOC) have treated the 
claims as reopened and addressed the issues as involving 
service connection.  A January 2010 rating decision granted 
an increased disability rating of 10 percent for the 
Veteran's service-connected GERD, effective October 15, 2008.  
The Veteran disagreed with the effective date assigned for 
the 10 percent disability rating.  

The Board has recharacterized the issues above to more 
accurately reflect the nature of the Veteran's claims.  

In April 2010, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
his testimony is associated with the claims file.  

The issues involving service connection for shoulder and knee 
disabilities, as well as the issue involving the effective 
date for the assignment of a 10 percent disability rating for 
GERD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claims for service connection 
for low back pain, neck pain and shoulder pain, a knee 
condition, a foot condition and chest pain in a December 1991 
rating decision.  He was notified of this decision in January 
1992, but he did not file an appeal.  That rating decision is 
now final.  

2.  Medical evidence relating to all claimed disabilities, 
including medical opinions dated August and October 2007, and 
recent medical records indicating diagnoses of current 
disabilities, has been received since the December 1991 
rating decision.  

3.  The Veteran reports having low back pain during service.  
His separation examination medical history reveals that he 
reported complaints of back pain at that time.  

4.  The Veteran has a current diagnosis of degenerative disc 
disease of the lumbar spine with spinal stenosis, which 
medical evidence links to service.  

5.  The medical evidence of record reveals that the Veteran 
has degenerative changes of the cervical spine, which are 
linked to service or the lumbar spine disability.  

6.  There is current medical evidence of radiculopathy and 
neurologic manifestations of the Veteran's service-connected 
spine disabilities in the Veteran's lower extremities.  

7.  The Veteran was treated for complaints of chest pain 
during service.  

8.  The Veteran has a current diagnosis of idiopathic 
hypertrophic subaortic stenosis (IHSS).  A VA medical opinion 
indicates that this is a genetic disability and was not 
incurred during service.  

9.  Service connection has been established for hypertension.

10.  A private medical opinion states that the Veteran's IHSS 
was incurred during service or caused, or aggravated by the 
service-connected hypertension.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 2001 SOC is new and 
material, and the Veteran's claims for service connection for 
degenerative disc disease of the lumbar spine with spinal 
stenosis; a cervical spine disability, claimed as neck pain; 
a bilateral shoulder disability; a bilateral knee disability; 
a neurologic disability of the legs; and, a cardiovascular 
disability claimed as chest pain are reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection for degenerative disc 
disease of the lumbar spine with spinal stenosis have been 
met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. §  3.303, (2009).  

3.  The criteria for service connection for a cervical spine 
disability, claimed as neck pain, have been met.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. §§  3.303, 
3.310 (2009).  

4.  The criteria for service connection for a neurologic 
disability of the legs, claimed as numbness and tingling, 
have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. §§  3.303, 3.310 (2009).

5.  The criteria for service connection for cardiovascular 
disability, claimed as chest pain, have been met.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. 
§§  3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The Veteran's claims to reopen and the claims for service 
connection have been considered with respect to VA's duties 
to notify and assist.  The Board is reopening all claims for 
service connection.  Service connection is being granted for 
several disabilities, while the other disabilities at issue 
are the subject of remand action to assist the Veteran with 
additional development.  Given the favorable outcome of these 
issues, no conceivable prejudice to the Veteran could result 
from this decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   



II.  Reopening of Claims

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id. Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The RO denied the Veteran's claims for service connection for 
low back pain, neck pain and shoulder pain, a knee condition, 
a foot condition and chest pain in a December 1991 rating 
decision.  He was notified of this decision in January 1992, 
but did not file an appeal.  This rating decision became 
final.  38 U.S.C.A. § 7105(c).

The evidence of record at the time of the December 1991 
rating decision consisted of the Veteran's service treatment 
records.  There was little, if any, evidence of diagnoses of 
current disabilities with respect to those claimed.  

The evidence of record received since the December 1991 
rating decision includes a large volume of medical evidence 
including VA and private medical treatment records and 
examination reports.  This evidence fills an additional three 
volumes since the claims were denied in 1991.  The Board has 
reviewed all this medical evidence.  Without needing to refer 
to this evidence individually, the totality of the evidence 
establishes current diagnoses for the disabilities claimed by 
the Veteran.  There are also two medical opinions from a 
private physician dated August and October 2007.  These 
medical opinions link the Veteran's current disabiities to 
service.  This evidence is "new" as it did not exist at the 
time of the prior determination in December 1991; it is also 
"material" in that it addresses the reasons for the prior 
final denial and tends to substantiate the claims for service 
connection.  Accordingly, reopening of all of the claims for 
service connection indicated above, is warranted.

III.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

Service connection is also warranted for a disability, which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310.  This 
is commonly referred to as secondary service connection as 
the disability has been causes "secondary" to a disability 
which service connection is already established.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.


A.  Lumbar Spine

In June 1991, separation examination of the Veteran was 
conducted.  Clinical evaluation of the Veteran's spine was 
"normal," without any abnormalities noted by the examiner.  
However, on the accompanying report of medical history the 
Veteran reported having recurrent low back pain.  The 
examiner noted that the Veteran had complaints of recurrent 
low back pain dating back up to five years.  

In April 2007, a VA Compensation and Pension general medical 
examination of the Veteran was conducted.  This is the only 
VA Compensation and Pension examination to address the 
Veteran's complaints of back pain.  The diagnosis rendered 
was "lumbar strain," and no medical opinion as to etiology 
of the disorder was offered.  

The Veteran's file is four volumes in size and contains a 
large volume of medical evidence including:  VA examination 
reports, VA treatment records, private treatment records, and 
service department treatment records for the Veteran's post-
service treatment as a military retiree.  The Board has 
reviewed all of these records, and they clearly establish a 
diagnosis of degenerative disc disease of the lumbar spine 
that is adequately supported with radiology evidence.  As an 
example, a diagnosis of "intervertebral disc disorder with 
myelopathy lumbar" is contained in a June 2007 treatment 
record.  

The Veteran had complaints of recurrent low back pain 
reported on separation from service.  He has a current 
diagnosis of degenerative disc disease of the lumbar spine.  
An October 2007 medical opinion from a private physician 
links the Veteran's current lumbar spine disability to 
service.  There is no medical opinion of record indicating 
otherwise.  Accordingly, service connection for degenerative 
disc disease of the lumbar spine with spinal stenosis is 
warranted.




B.  Cervical Spine

The Veteran claims service connection for a cervical spine 
disability.  He claims that he has had neck pain dating back 
to his military service.  Service treatment records do not 
specifically show treatment for complaints of neck pain 
during service.  However, he was treated for a right shoulder 
disorder during service.  

The April 2007 VA examination report indicates a diagnosis of 
cervical strain.  However, the attached x-ray examination 
report indicates the presence of arthritis and disc space 
narrowing in the cervical spine.  The x-ray report impression 
stated "minor changes of degenerative joint disease.  
Pattern may also reflect muscle spasm."  That the Veteran 
has arthritis of the cervical spine is confirmed by a January 
2005 x-ray examination report, which also showed the presence 
of arthritis, osteophytes, and cervical disc space narrowing.  

The October 2007 private medical opinion states that the 
Veteran's current "low back and neck problem are due to his 
back and neck problems in service."  The physician also 
indicates that the Veteran's current spine "problems are out 
of proportion to the normal spine aging degenerative 
process."  There is no medical opinion of record which 
counters this.  Essentially, the physician's opinion of 
record tends to link the Veteran's degenerative changes in 
his cervical spine to either service or the service-connected 
degenerative disc disease of the lumbar spine.  In either 
instance, service connection for cervical spine disability, 
claimed as neck pain, is warranted.

C.  Legs

The Veteran claims entitlement to service connection for a 
neurologic disability of the legs.  Specifically he claims 
that he has numbness and tingling in the lower extremities as 
well as complaints of radiating pain.

Service connection has been established above for 
degenerative disc disease of the lumbar spine with spinal 
stenosis.  Recent private medical records show complaints of 
neurologic symptoms in the legs resulting from the service-
connected degenerative disc disease.  Treatment records from 
Dr. Johnson dated in May and August 2009 reveal symptoms of 
numbness and pain in the lower extremities.  The August 2009 
treatment record specifically notes paresthesia and back pain 
radiating in to the legs and links this to the Veteran's 
lumbar spine disability.  

The Veteran is service-connected for degenerative disc 
disease of the lumbar spine.  The medical evidence of record 
reveals that this disability results in neurologic symptoms 
of both lower extremities.  Accordingly, service connection 
for a neurologic disability of the legs, claimed as numbness 
and tingling, is warranted.  See, 38 C.F.R. § 3.310(a); See 
also, 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (1).  

D.  Cardiovascular Disability

The Veteran claims entitlement to service connection for 
cardiovascular disability.  The service treatment records 
reveal that the Veteran was treated on multiple instances for 
complaints of chest pain.  On separation examination, no 
cardiovascular disorder was indicated, although his long 
history of chest pain was reported and noted by the examiner.  

Subsequent to service, the Veteran was diagnosed with 
idiopathic hypertrophic subaortic stenosis (IHSS).  In 
October 2007, a private physician submitted a medical 
opinion.  The physician reviewed the evidence of record and 
noted the Veteran's elevated blood pressure readings and 
complaints of chest pain during service.  The medical opinion 
indicated that the Veteran's hypertension was related to 
service and that the current cardiac disease was consistent 
with the longstanding effects of hypertension.  

The diagnosis of IHSS is indicated in an April 2008 VA 
examination report.  The examiner stated that this disability 
is a "genetic disease, it was present at birth and also 
present in the military, whether or not the chest pain 
experienced in the military were actually a result to the 
current diagnosis of IHSS, but the IHSS was not caused by or 
a result of the Veteran's military service."  There was no 
discussion of whether the "genetic disease" was aggravated 
by military service.

In January 2010, another VA examination of the Veteran was 
conducted with respect to a separate claim for service 
connection for hypertension.  As a result of this 
examination, service connection was granted for hypertension.  

The Veteran has a current cardiovascular disorder diagnosed 
as IHSS.  He is also service-connected for hypertension.  The 
2007 private medical opinion states that the Veteran's IHSS 
is a result of a long-standing hypertension.  The 2008, VA 
medical opinion indicates that the Veteran's IHSS is genetic 
and was not caused by service.  However, this opinion does 
not address whether the IHSS could have been caused, or 
aggravated by, the service-connected hypertension.  The 2007 
private medical opinion is quite clear about the relationship 
between the Veteran's heart disease and his hypertension.  
Accordingly, service connection for a cardiovascular 
disability, claimed as chest pain, is warranted.  

ORDER

New and material evidence having been submitted, the claims 
for service connection for:  degenerative disc disease of the 
lumbar spine with spinal stenosis; a cervical spine 
disability, claimed as neck pain; a bilateral shoulder 
disability; a bilateral knee disability; a neurologic 
disability of the legs; and, a cardiovascular disability 
claimed as chest pain; are all reopened.

Service connection for degenerative disc disease of the 
lumbar spine with spinal stenosis, is granted.

Service connection for a cervical spine disability, claimed 
as neck pain, is granted.

Service connection for a neurologic disability of the legs, 
claimed as numbness and tingling, is granted.

Service connection for cardiovascular disability, claimed as 
chest pain, is granted.


REMAND

At the April 2010 hearing before the Board, the Veteran 
asserted that his claims for service connection for shoulder 
and knee disabilities were secondary to his (now service-
connected) back disability.  Additional development is 
necessary in light of the claim for secondary service 
connection.  

The Veteran's service treatment records indicate treatment 
for right shoulder pain in July 1989.  The final diagnosis 
was bursitis of the right shoulder.  This disability was not 
noted to be present on separation examination in June 1991.  
The August 2007 private medical opinion stated that the 
claimed right shoulder disorder was related to service.  An 
October 2007 medical opinion indicated that the Veteran had 
"left rotator cuff syndrome" which required further 
evaluation as being a symptom of, or related to, the service-
connected neck disability.  An April 2008 VA examination 
report indicated a diagnosis of right shoulder tendonitis, 
which was not related to service.  In light, of the varying 
diagnoses and opinions, none of which are supported by a 
sound rationale, another VA examination is required.

At the April 2010 hearing, the Veteran also asserted that his 
claimed bilateral knee disability was caused by his service-
connected back disabilities.  There are few confirmed 
diagnoses of knee disabilities of record.  A January 2010 
private rheumatology consultation report indicates a 
diagnosis of fibromyalgia and arthritis of the knees.  A 
medical examination is necessary to confirm exactly what 
disabilities of the knees are present and to obtain an 
opinion as to etiology.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).   

A January 2010 rating decision granted an increased 
disability rating of 10 percent for the Veteran's service-
connected GERD, effective October 15, 2008.  The Veteran 
disagreed with the effective date assigned for the 10 percent 
disability rating.  A timely Notice of Disagreement (NOD) was 
filed with respect to this rating decision in March 2010.  A 
Statement of the Case (SOC) has not been issued, however, and 
this must be done.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999) (holding that, where notice of disagreement is 
filed with claim and no statement of the case has been 
issued, Board should remand, not refer, that issue to the RO 
to issue a statement of the case).

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant, and his 
representative an SOC on the issue of 
entitlement to an effective date prior 
to October 15, 2008 for the assignment 
of a 10 percent disability rating for 
service-connected GERD.  The appellant 
must be informed that he must file a 
timely and adequate substantive appeal 
in order to perfect an appeal.  See 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2008).  

2.  Schedule the Veteran for a VA joints 
examination.  The examination report 
should include a detailed account of all 
shoulder and knee pathology found to be 
present.  All necessary tests and X-rays 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  
Specifically, x-ray examination of both 
knees and both shoulders should be 
conducted.  The examiner is to review the 
evidence of record with attention to the 
service treatment records, and should 
indicate:

*	The diagnoses of any knee and 
shoulder disabilities present.

*	Whether it is as least as likely as 
not (50 percent or greater 
probability) that any current 
shoulder disability is the result of 
the Veteran's active military service 
or the right shoulder bursitis 
treated during service. 

*	Whether it is as least as likely as 
not (50 percent or greater 
probability) that any knee disability 
is the result of the Veteran's active 
military service.

*	Whether it is as least as likely as 
not that any current shoulder or knee 
disability is proximately due to, or 
the result of, the Veteran's service-
connected lumbar spine and/or 
cervical spine disabilities.

*	Whether it is as least as likely as 
not that the service-connected lumbar 
spine and/or cervical spine 
disabilities aggravates the Veteran's 
shoulder and/or knee disabilities.

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.

3.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical examination 
report does not include adequate 
responses to the opinions requested, it 
must be returned for corrective action.  
38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

5.  Following the above, readjudicate 
the Veteran's claims for service 
connection for bilateral shoulder and 
bilateral knee disabilities on direct 
and secondary bases.  If either benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued, and the Veteran and 
his representative should be afforded 
an opportunity to respond.  Then, the 
case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


